,(   ~--
       AO 245B (Rev. 02/08/2019) Judg111~t_irl__lt_ Criminal Petty Case (Modified)                                                                                Page 1 of 1



                                             UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                               V.                                      (For Offenses Committed On or After November I, I 987)



                               Carlos Garcia-Martinez                                  Case Number: 3:19-mj-22474

                                                                                       Robert E Boyce
                                                                                       Defendant's AttoIJ1.eJL,---·
                                                                                                                      {-'...~ ,.,.a>,            "-'"'"'

       REGISTRATION NO. 55502280                                                                                      fci                       ·--~-· ;c,,}


       THE DEFENDANT:                                                               JUN 2 0 2015
        IZI pleaded guilty to count(s) 1 of Complaint
                                                    ----------------,----;---------=====t-----1r--
        D was found guilty to count(s)                                                                         CLE~~~;:-;-0?'~~T : :;·-,
             after a plea of not guilty.                                                    "                                                 ---------
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the                                          fi   llowing offense(s):

       Title & Section                      Nature of Offense                                                                                Count Number(s)
       8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                      1

        D The defendant has been found not guilty on count(s)
                                                              --------------------
        D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                        D TIME SERVED                                .fj ________ days
                                                                                                        -
        IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.




                       /;//
              /;~~~ .,/(
             /?'//'
                                 __
       Received -D-U-SM
                '/ ' _ _ _ _ _ _ __




       Clerk's Office Copy                                                                                                                                 3: 19-mj-22474
